Exhibit 10(e)

LOGO [g44530g22s30.jpg]

TO:     [Executive Name]

August     , 2008

NOTICE OF FY09

TARGET INCENTIVE BONUS AWARD

UNDER PERFORMANCE BONUS PLAN

On August 13, 2008, the Human Resources and Compensation Committee of the Board
of Directors (“Committee”) of Parker-Hannifin Corporation (“Company”) granted
you a Target Incentive Bonus award (“Award”) under the Company’s Performance
Bonus Plan (“Bonus Plan”). Payments made under the Plan will be qualified as
“performance-based compensation” for purposes of Section 162(m) of the Internal
Revenue Code of 1986 and Section 1.162-27 of the Treasury Regulations
promulgated thereunder. Your Award is in the target amount of $            
(“Target Amount”), subject to the following terms and conditions:

1. Your payout under this Award (“Payout”) will be based upon the Company’s
actual operating cash flow less capital expenditures (free cash flow) expressed
as a percent of the Company’s sales (“FCF Margin”) for fiscal year 2009
(“Performance Period”). Discretionary pension contributions by the Company are
not included in the calculation of the FCF Margin. You will receive a Payout of
100% of your Target Amount if the Company achieves an FCF Margin of 6.5% for the
Performance Period. If the Company’s FCF Margin is above or below 6.5% for the
Performance Period, your Payout will be a proportion of the Target Amount as set
forth in the table below. The minimum threshold for any Payout under the Award
is 4% FCF Margin during the Performance Period and the maximum is 9% FCF Margin.

 

FY09

FCF Margin:

   < 4.00%     4.00%     4.83%     5.67%     6.50%     7.13%     7.75%     8.38%
    ³ 9.00%  

Payout %:

   0 %   25 %   50 %   75 %   100 %   125 %   150 %   175 %   200 %

2. The Payout earned under the Award will be paid at the end of the Performance
Period.

3. If you retire (at or after age 60, or earlier with the consent of the
Committee), die or become disabled during the Performance Period or otherwise
have not served in an eligible position during the full Performance Period, you
will be entitled to receive a portion of the Payout based on the number of full
months served during the Performance Period. Termination of your employment for
any other reason during the Performance Period will result in forfeiture of your
Award.

 

1



--------------------------------------------------------------------------------

4. Your Payout will be paid in cash, or you may elect to receive the Payout in
the form of a credit to your Executive Deferral Plan (“EDP”) account in
accordance with the terms of the EDP and rules established by the Committee or
the Company, as the case may be.

5. Your Payout will be made following certification of the calculation of the
FCF Margin by the Committee at the end of the Performance Period. The Committee
may reduce your Payout in its sole discretion.

6. Your Award is subject to all terms, conditions and provisions of the Bonus
Plan. In the event of any conflict between the terms of the Bonus Plan and the
Award, the Bonus Plan will control.

Please acknowledge receipt of the Award, and indicate your agreement with the
terms hereof, by signing and returning a copy to me as soon as possible.

 

Sincerely yours,    Thomas A. Piraino, Jr. Vice President, General Counsel and
Secretary

 

Receipt Acknowledged and Agreed:             Date:      [Executive Name]      

 

2